 Case 2:20-cv-02907-FMO-JEM Document 14 Filed 04/14/20 Page 1 of 2 Page ID #:244

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 20-2907 FMO (JEMx)                                     Date   April 14, 2020
 Title            Evox Productions LLC v. AOL Inc., et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                     Court Reporter / Recorder
            Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Dismissal For Lack of
                          Personal Jurisdiction and/or Improper Venue

        On March 27, 2020, plaintiff Evox Productions LLC (“plaintiff”) filed a Complaint against
defendants AOL Inc. (“AOL”), OATH Inc. (“OATH”), and Verizon Media Inc. (“Verizon”),
(collectively, “defendants”). (See Dkt. 1, “Complaint”). Plaintiff is a Delaware limited liability
company with its principal place of business in Rancho Dominguez, California. (See id. at ¶ 5).
Plaintiff alleges that AOL is a Delaware corporation, “previously owned and operated by OATH,
and “is now owned and operated by Verizon.” (See id. at ¶ 6). “OATH has been rebranded as
Verizon[,]” which is a Delaware corporation with an office in Los Angeles. (See id. at ¶¶ 7-8).
According to plaintiff, defendants “regularly conduct and have conducted business in California
and in this District by supplying products and services here” and that their conduct in this district
“gives rise to this action[.]” (Id. at ¶¶ 3-4).

        A defendant may be subject to either general or specific personal jurisdiction. See Daimler
AG v. Bauman, 571 U.S. 117, 127-128, 134 S.Ct. 746, 754-55 (2014). General jurisdiction applies
when defendant’s contacts with the forum state are “so continuous and systematic as to render
[them] essentially at home in the forum State.” Id. at 139, 134 S.Ct. at 761 (quotation and
alteration marks omitted). The court may assert specific personal jurisdiction over nonresident
defendants if three requirements are met: “(1) [t]he non-resident defendant must purposefully
direct his activities or consummate some transaction with the forum or resident thereof; or perform
some act by which he purposefully avails himself of the privilege of conducting activities in the
forum, thereby invoking the benefits and protections of its laws; (2) the claim must be one which
arises out of or relates to the defendant's forum-related activities; and (3) the exercise of
jurisdiction must comport with fair play and substantial justice, i.e. it must be reasonable.”
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). The court engages
in “purposeful availment” analysis for contract cases and “purposeful direction” analysis for tort
cases. See id. The court’s analysis “looks to the defendant’s contacts with the forum State itself,
not the defendant’s contacts with persons who reside there.” Walden v. Fiore, 571 U.S. 277, 285,
134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff cannot be the only link between the defendant and
the forum.” Id., 134 S.Ct. at 1122.

         “[F]or claims of copyright infringement[,] venue is proper in the district in which the
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
 Case 2:20-cv-02907-FMO-JEM Document 14 Filed 04/14/20 Page 2 of 2 Page ID #:245

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-2907 FMO (JEMx)                                           Date   April 14, 2020
 Title          Evox Productions LLC v. AOL Inc., et al.

defendant or his agent resides or may be found. The Ninth Circuit interprets [28 U.S.C. § 1400]
to allow venue in any judicial district in which the defendant would be amenable to personal
jurisdiction if the district were a separate state.” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125
F.Supp.3d 945, 959 (N.D. Cal. 2015) (internal citation and quotation marks omitted). As to
personal jurisdiction, the Ninth Circuit has noted that while “a theory of individualized targeting may
remain relevant to the minimum contacts inquiry, it will not, on its own, support the exercise of
specific jurisdiction, absent compliance with what Walden requires” and that “mere satisfaction of
the test outlined in Washington Shoe, without more, is insufficient to comply with due process.”
Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (referring to Walden
v. Fiore, 571 U.S. 277, 134 S.Ct. 1115 (2014) and Washington Shoe Co. v. A-Z Sporting Goods
Inc., 704 F.3d 668, 670 (9th Cir. 2012)).

        Here, plaintiff generally alleges that defendants are subject to personal jurisdiction and that
venue is proper in this District because they “regularly conduct and have conducted business in
California . . . by supplying products and services here” and that “[d]efendant’s conduct that gives
rise to this action has occurred in this District[.]” (Dkt. 1, Complaint at ¶¶ 3-4). Plaintiff fails to
adequately allege the connection between this District and defendants’ alleged conduct and
plaintiff does not sufficiently allege facts demonstrating that the events giving rise to this litigation
occurred in this District. (See, generally, Dkt. 1, Complaint).

         Based on the foregoing, IT IS ORDERED that no later than April 22, 2020, plaintiff shall
file a First Amended Complaint setting forth allegations establishing that personal jurisdiction and
venue are proper in this judicial district. Plaintiff is reminded that the First Amended Complaint
must comply with the requirements of Fed. R. Civ. Proc. 8. Failure to file a First Amended
Complaint by the deadline set forth above shall either: (1) be deemed as consent to the dismissal
of the action for lack of personal jurisdiction or improper venue; and/or (2) dismissed for failure to
prosecute and/or to comply with a court order. See Fed. R. Civ. P. 41; Baeza v. Baca, 700
F.Appx. 657 (9th Cir. 2017) (upholding dismissal for failure to prosecute); Link v. Wabash R.R.
Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388-89 (1962) (“expressly recogniz[ing]” the “inherent
power” of a “court to dismiss sua sponte for lack of prosecution[.]”).


                                                                                       00      :    00

                                                         Initials of Preparer                vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 2 of 2
